Citation Nr: 1601333	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the December 2009 Notice of Disagreement (NOD) the Veteran's attorney requested that the Veteran be provided the opportunity to testify at the RO.  Although a hearing was scheduled in February 2010, the February 2010 Statement of the Case reflects that without explanation, and much less a showing of good cause, for not attending the hearing, he did not attend that hearing.  Thus, the request for such a hearing is deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal the Veteran's PTSD has been stable and manifested by anxiety, depression, and sleep disturbance but he does not take medication or require individual or group therapy or counseling; he has good family relationships, maintains an adequate social life, and maintained employment in law enforcement for many years prior to retiring; and his PTSD has not been manifested by impairment in ability to communicate, impairment in abstract thinking or in understanding complex commands, and his moderate memory impairment is of nonservice-connected etiology.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, i.e., the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the claim for a higher initial rating for PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection by the December 2008 rating decision.  It has been held that once service connection is granted the claim is substantiated, additional notice required by the VCAA is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also mandates that VA provide assistance to claimants.  As to this, the Veteran has declined to present testimony.  VA has obtained available service treatment records (STRs) and VA medical records. 

The appellant has been provided VA examinations in November 2008 and in February 2015.  The adequacy of the examinations has not been challenged.  Generally, as here, the Board is entitled to assume the adequacy of VA examinations unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Also, there is no indication that the Veteran was unaware of what was needed for claim substantiation and, so, the Board concludes that there has been full VCAA compliance.  Generally see Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000). 

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3. 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 10 percent disability evaluation if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent rating.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).   

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Background

On VA psychiatric examination in November 2008, as to the initial claim for service connection for PTSD, the Veteran's claim file was reviewed.  It was noted that the Veteran's medical history included hypertension and hyperlipidemia.  He had had a stent placement for coronary artery disease (CAD) in 2003 for a history of atrial fibrillation.  He also had had a cholecystectomy (gall bladder removal).  He denied having had any psychiatric or mental care prior to or during service.  

During the examination the Veteran endorsed a history of complaints of anxiety, poor sleep, and occasional panic attacks, especially when he woke up sweating.  He related this to combat experiences.  Following inservice combat trauma, consisting of seeing others injured from suicide planes, he had had symptoms of horror, extreme anxiety, and a fear of dying for a long time, being at least for the past 10 years.  He had a high school education.  His overall level of "stress trauma" appeared to be currently low, but was likely higher in the past.  He denied a history of alcohol and drug abuse.  After service he had joined the police department, where he had worked until 1981, when he retired as a lieutenant in the homicide department.  He denied having any problems, including aggression, assaultiveness or involvement with alcohol or drugs.  The Veteran further reported that he had had a very good marriage for the past 60 years and had a good relationship with his wife, children, and grandchildren.  He denied ever having any history of suicide attempts and any suicidal or homicidal ideation.  

On mental status examination the Veteran was casually dressed, with good grooming and good hygiene.  He made good eye contact.  His attitude was cooperative, friendly, and pleasant.  His psychomotor activity was within normal limits.  His speech was of slow rate but normal in tone.  He was also coherent.  His mood was good and his affect was full.  His thought processes were logical and sequential.  He denied auditory and visual hallucinations, as well as paranoid delusions.  He denied having had any panic attacks for at least 10 years.  He also denied having obsessive or ritualistic behavior.  

The Veteran's activities included golfing, fishing, and woodworking.  He reported that his sleep was good, averaging 5 to 6 hours nightly, which he reported was good for him.  He denied any active depressive symptoms.  He was alert and fully oriented.  He was slow to answer the question of what day of the week it was but he was able to answer the question correctly.  His immediate memory appeared to be impaired.  He was able to remember one of three words after three minutes, and after he was given hints he remembered the other two.  His recent memory appeared to be intact.  He was able to remember things from more than 30 years ago.  His attention span appeared to be fair to good.  He was able to spell the word "world" forwards and backwards.  He had difficulty performing serial subtractions of 7 from 100 for more than two steps, and at that time he appeared to be overwhelmed and unable to finish the examination.  Psychometric testing was not indicated.  

The examiner rendered a diagnosis of mild chronic PTSD, and reported that the Global Assessment of Functioning (GAF) score was from 75 to 80.  The examiner further stated that the 83 year old Veteran obviously appeared to have been exposed to combat, having endorsed a past history of nightmares and flashbacks.  However, he denied any current active complaints for the past 10 years of insomnia, anxiety or avoidant behavior because he was able to participate in activities.  The only difficulty that he was currently having related to watching combat movies.  He reported that he was able to participate in things such as 4th of July parades.  He had many friends, most of which he was still communicating with, especially the crew of his ship of 135 people, although some of them had died.  

On VA psychiatric examination in February 2015 the Veteran's electronic VA record was reviewed, and the diagnoses were PTSD in partial and sustained remission, and unspecified neurocognitive disorder.  However, it was possible to differentiate the symptoms attributable to each.  As to PTSD, he had mild trauma symptom of re-experiencing events, avoidance, hypervigilance, as well as anxiety and sleep issues.  His moderate to severe memory deficits were due to cognitive impairment which was not secondary to PTSD and was due to advancing age and possibly to vascular or Alzheimer's type dementia.  He had no diagnosis of traumatic brain injury (TBI).  

The examiner stated that the best summary of the level of the Veteran's occupational and social impairment as to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Also, it was possible to differentiate which portion of the occupational and social impairment was due to each of the Veteran's mental disorders.  Specifically, as noted in the 2008 examination, the Veteran's impairment in the distant past was more likely of greater significance but with the passage of time and due to the Veteran's resiliency, he displayed only mild impairment of functioning due to PTSD.  His level of cognitive impairment, with "a MOCA" score of"18\30" suggested the likelihood of significant impairment of functioning, most notably his ability to manage his daily affairs, money, etc.  However, he reported no difficulty with driving himself to the examination and navigating the VA campus effectively.  It was likely that his wife and other family members compensated for any deficits in functioning in other areas but overall his fairly significant cognitive decline was only mildly impacting his overall functioning, or at least the Veteran's perception and self-report of his functioning.  

As to the Veteran's relevant social and family history, he had remained married to his wife of over 60 years.  He communicated or saw his children and grandchildren regularly and he even frequently performed babysitting.  He reported that a number of his elder friends had died due to their advancing age.  However, he socialized with a neighbor and with other friends.  He enjoyed golfing, although his wife's bad knee limited this activity.  He also continued to enjoy fishing and woodworking, and liked to eat out for lunch.  He had been retired since 1981 from law enforcement after 32 years of that employment.  Since then, he had had a handful of part-time jobs, e.g., working at a feed mill and helping a friend start up a hardware store.  However, he had no history of mental health treatment and was not currently taking any prescribed psychotropic medication.  He denied any history of legal issues or substance abuse, and only rarely drank a beer.  

His symptoms of PTSD included re-experiencing of traumatic events, and recurrent intrusive distressing memories thereof.  He had avoidant behavior as to thoughts or feelings about or closely associated with past trauma.  However, he had no reported alterations in cognition or mood associated with past trauma but he had hypervigilance and problems concentrating.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms were anxiety, chronic sleep impairment, and impairment of short and long term memory, e.g., retention of only highly learned material, while forgetting to complete tasks.  However, he denied any significant distress, and tended to laugh off most of the examiner's questions about his mood and sleep.  But, he eventually indicated that he had difficulty falling asleep some nights and eventually fell back to sleep after awaking to urinate.  Overall, he slept from 8 to 10 hours nightly, with an hour nap in the afternoon.  He confirmed that he tended to be happy and was constantly joking and teasing in his interactions with others.  He acknowledged that perhaps others might believe that he was a little "testy" at times and that maybe sometimes he was not simply irritable but, rather, was disgusted with things, e.g., politics.  He denied any awareness of memory issues, and stated that there was so much going on that he did not really care about.  When asked about the impact of his military combat on his emotional functioning, he initially denied any problems but noted that it was a part of his life and always with him, including remembering his friends being killed.  He tentatively endorsed a history of nightmares and mild avoidance, as noted in the 2008 examination, but generally he tried to deflect questioning with witty repartee.  

As to the mental status examination, the Veteran was on time, casually dressed, and well groomed.  He was alert and oriented as to person, place, and time but not as to the date, displaying moderate to severe memory impairment.  He was cooperative and interacted jovially and in a perpetually joking manner.  His mood was euthymic and his affect was full ranged.  He displayed good eye contact but had mild psychomotor agitation, being somewhat fidgety and anxious.  His speech was normal in rate and tone.  He was spontaneous and goal directed.  His thought processes were generally organized without evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive or compulsive features.  He remained capable of abstract thinking but displayed limited insight into his cognitive functioning.  He did not report any difficulties with the activities of daily living due to mental health issues, and denied past and current suicidal and homicidal ideation or panic attacks.  

The examiner noted that the "Montreal Cognitive Assessment (MOCA)" test results suggested moderate impairment of cognition with memory and language fluency being the most deteriorated, and executive functioning and attention being affected.  The Veteran also struggled with some aspects of orientation, indicating that the date was sometime in late February, and stating the year to be 2005 during the psychiatric interview and as being 2010 during the "MOCA" testing.  It was noted that when he began to struggle with a task, he became visibly uncomfortable, but remained jovial and joking while attempting to minimize the deficits, e.g., by suggesting that he was not interested.  His long term memory appeared to be fairly intact, though he had some difficulty with dates, e.g., of his marriage.  However, his recall of wartime experiences was quite clear, since he was able to recall specific details.  

The examiner stated that the Veteran was capable of managing his own financial affairs.  It was noted that he had a 30 percent disability rating since his last psychiatric examination in 2008 and that his psychosocial functioning had remained relatively stable.  He maintained a positive relationship with his wife and children, and a fairly active social life with enjoyable leisure activities.  There was a significant decline in his cognitive functioning but the Veteran reported that this did not seem to be impacting his daily functioning.  While collateral reports, e.g., from the Veteran's wife, might be needed to confirm this, the Veteran had driven himself to the interview and displayed no issues with his activities of daily living.  He was able to describe both his incoming funds and his outgoing bills, which he reported he and his wife managed effectively.  Due in part to his lack of insight into his declining cognition, the Veteran's report of his psychiatric symptoms was likely not a full representation of his trauma symptomatology.  The most notable PTSD symptom reported was his daily thoughts of past combat [erroneously reported as being "about Vietnam"] which he did not define as intrusive, stating "that's just life."  However, he displayed some evidence of discomfort with the topic of the losses of his friends and wartime comrades.  There was no evidence to suggest a significant increase or decrease in his PTSD symptoms since the 2008 examination.  The prognosis for substantial improvement of psychiatric symptoms and fundi tonal status was limited given the Veteran's declining cognitive functioning, advanced age, and relative adaption to his chronic condition.  

In correspondence received in March 2015 the Veteran reported that he still remembered his traumatic inservice events and pondered the loss of the lives of his service comrades, and at such times he was sometimes tearful.  He described having vigilant behavior, and was sometimes inpatient with others.  

In VA Form 9 dated in March 2015 the Veteran's attorney stated that although the Veteran had not sought regular clinical therapy for his PTSD, this did not diminish the severity of his symptoms.  

Analysis

Initially, the Board notes that the Veteran has never needed therapy of any kind to control his PTSD symptoms.  Because the use of medication is considered for the assignment of a 10 percent rating, this weighs against his entitlement to a higher rating.  See Jones, 26 Vet. App. at 63 (2012).  The evidence shows that the Veteran does have some anxiety and depression, sleep disturbance, as well as panic attacks.  This set of symptoms is contemplated in the current 30 percent rating now assigned.  

Both examiners, in 2008 and 2015 noted that the Veteran had memory impairment which was unrelated to his service-connected PTSD and the 2015 examiner specifically found that this was distinguishable from his symptoms of PTSD.  Thus, for rating purposes the memory loss may not be considered in arriving at the appropriate disability evaluation, even though the currently assigned 30 percent rating contemplates mild memory impairment.  In this regard, even if the significant memory loss were considered for rating purposes, the evidence is simply not persuasive in establishing that he has impaired memory as to result in retention of only highly learned material or forgetting to complete tasks.  

Also, there is no impairment in the Veteran's ability to communicate, including no circumstantial, circumlocutory, or stereotyped speech.  Likewise, the evidence does not demonstrate that he has impairment in abstract thinking or in understanding complex commands.  Further, there is no impairment in his affect, and it has been congruent with his mood and is not shown to be flattened.  The examiners noted that in the immediate postservice years the Veteran's PTSD symptoms had been more active; but, with the passage of time they had become quiescent.  That is, he no longer has panic attacks, and while he has memories of traumatic events the evidence is not persuasive that he now has any actual flashbacks or nightmares.  There is also no impairment of judgement, motivation or mood of such extent as to cause difficulty in establishing and maintaining effective work and social relationships in light of the evidence that he has good family relationships, and maintains an adequate social life, and that he had maintained his employment in law enforcement for many years prior to retiring in 1981.  The Veteran does not complain of panic attacks of more than once a week; and, given the foregoing, the evidence does not persuasively show that his symptomatology results in occupational and social impairment contemplated in a higher rating. 

Moreover, the Veteran's GAF score in 2008 of 75 to 80 indicates that the Veteran has symptoms which are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  While the 2015 VA examiner did not specifically report a GAF score, that examiner did state that, essentially, there had been no change in the level of social and occupational impairment; rather, the Veteran's PTSD symptomatology and resultant impairment had been stable.  This GAF score is not suggestive of more than moderate impairment but rather consistent with occupational and social impairment associated with a 30 percent rating.  Indeed, the Veteran subsequently underwent a VA examination in 2015 at which time he underwent comprehensive testing that addressed all of the rating criteria, and specifically his memory.  The complained of symptoms and objective findings in 2015 were essentially the same as those reported in 2008.  Also, the Veteran has never reported symptoms suggestive of delusions, hallucinations, suicidal ideation or homicidal ideation or other symptoms which are of the severity, frequency, and duration as to be contemplated in a higher rating.  Moreover, not only has he not taken medication or received therapy, he has also never required psychiatric hospitalization.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to the assignment of an initial disability rating in excess of 30 percent for PTSD.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but finds that the preponderance of the evidence is against the Veteran's claim and, so, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, the Veteran's only service-connected disability is PTSD, rated 30 percent disabling.  Thus, the holding of the Federal Circuit in Johnson, Id., is not applicable.

In determining the appropriate schedular rating for psychiatric disability 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Moreover, the evidence shows that the Veteran had never sought, received or needed any psychotropic medication.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to PTSD.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  Here, however, there is no such evidence inasmuch as the Veteran had repeatedly reported that he is retired after having worked for many years in law enforcement and it has not even been contended or asserted that his service-connected PTSD alone and without consideration of his advancing age or memory impairment from dementia of nonservice-connected etiology, or both, precludes obtaining or retaining substantially gainful employment.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  

      (CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


